Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lynwood Gale Dandridge, Jr., appeals the district court’s order denying his motion for reduction of sentence under 18 UlS.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we deny Dandridge’s motion to appoint counsel and affirm the court’s order. United States v. Dandridge, No. 4:07-cr-00002-JLK (W.D.Va. Dec. 1, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.